        Case 1:07-cr-10195-RWZ Document 273 Filed 11/27/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                           )
                                                   )
       v.                                          )   Criminal No. 07-10195-RWZ
                                                   )
PASCUAL LUNA                                       )



     GOVERNMENT’S PRELIMINARY REQUEST FOR SUMMARY DISMISSAL


The United States of America, by its undersigned counsel, hereby opposes the Amended Petition

filed by Pascual Luna under 28 U.S.C. § 2255. For the following reasons, the petition should be

summarily denied.

                                        BACKGROUND

       On May 22, 2009 Luna was found guilty of one count of being a felon in possession of a

firearm and ammunition in violation of 18 U.S.C. §922(g)(1), one count of assaulting a federal

officer in violation of 18 U.S.C. §111, and one count of using a firearm during a crime of

violence in violation of 18 U.S.C. § 924(c)(1)(A). On August 26, 2009 this Court sentenced

Luna to 240 months in prison. Luna appealed to the First Circuit Court of Appeals, who

affirmed his conviction and sentence. On December 11, 2012 Luna filed his initial petition

seeking post-conviction relief under 21 U.S.C. § 2255. On January 6, 2014 petitioner filed a

supplemental pleading to his initial § 2255, alleging that this court improperly applied the career

offender enhancement of the ACCA to his sentence. The Court considered this motion in light

of the Supreme Court’s decision in Descamps v. United States, 133 S. Ct. 2278 (2013) and

granted this supplemental pleading, allowing for resentencing. This Court denied the remaining

claims in that motion, all of ineffective assistance of counsel. Luna neither appealed that denial
           Case 1:07-cr-10195-RWZ Document 273 Filed 11/27/19 Page 2 of 11



nor sought permission from a Court of Appeals to filed this second successive § 2255 motion.

Petitioner now seeks to “reverse his conviction” and be resentenced subsequent to an evidentiary

hearing.

       The court should summarily dismiss Luna’s petition for reasons: 1) this petition is not

timely; 2) petitioner did not receive permission from a Court of Appeals to file this second or

successive § 2255 motion; 3) petitioner’s new challenges to his sentence are procedurally

defaulted; and 4) Luna’s Rehaif claim is meritless.

       I.       TIMELINESS

       A § 2255 motion must be filed within one year of the date on which the judgement of

conviction becomes final. 28 U.S.C. § 2255(f)(1). Petitioner was resentenced on December 18,

2014. There are three other situations that trigger a reset of the one-year deadline, 1) when an

impediment to making a motion created by unconstitutional governmental action is removed, 2)

when a right is newly recognized by the Supreme Court and made retroactively applicable to

cases on collateral review, and 3) when facts supporting the claims presented could have been

discovered through the exercise of due diligence, or when there are newly discovered facts. 28

U.S.C. § 2255(f)(2)-(4).

       As petitioner references no governmental action creating an impediment, no new right

recognized by the Supreme Court, and no newly discovered facts, the one-year period of

limitations must begin on the date when the judgment of his conviction becomes final. The

strongest argument petitioner has is that the court should consider his conviction final on the date

of his resentencing, pursuant to a supplement to his initial § 2255 motion, which was filed on

December 11, 2012. The supplement was filed on January 6, 2014. This resentencing, however,

took place on December 18, 2014, over four years before the present § 2255 motion. This



                                                 2
        Case 1:07-cr-10195-RWZ Document 273 Filed 11/27/19 Page 3 of 11



motion was filed three years after petitioner’s one-year threshold expired, making it untimely.

As such, it must be dismissed.

        II.     CERTIFICATION

        Section 2255(h), Title 28, United States Code, states that “[a] second or successive

motion must be certified as provided in section 2244 by a panel of the appropriate court of

appeals to contain 1) newly discovered evidence that, if proven and viewed in light of the

evidence as a whole, would be sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the movant guilty of the offence; or 2) a new rule of

constitutional law.” Certification from the First Circuit is required for the district court to have

jurisdiction to consider a second or successive § 2255 motion. See Pratt v. United States, 129

F.3d 54, 57 (1st Cir. 1997) (failure to obtain pre-clearance strips the district court of jurisdiction).

As petitioner did not receive a certificate of appealability, or even file a notice of appeal

subsequent to the denial of his initial § 2255 motion, this court must dismiss petitioner’s

unauthorized second or successive § 2255 petition.

        III.    LUNA’S NEW ARGUMENTS ARE PROCEDURALLY BARRED

        The petitioner raises new claims in his amended § 2255 motion, which are procedurally

defaulted. See docket entry #267, Amended Petition. He argues that his trial counsel was

ineffective for failing toobject to the career offender designation (“Claim 1”); ineffective for

failing to request that the court define of elements of the offense (“Claim 2”) ; that trial counsel

was ineffective for failing to object to jury instructions that constructively amended or altered the

indictment (“Claim 3”); ineffective for failing to properly object at the resentencing (“Claim 4”);

and a claim the his conviction should be overturned due to the Rehaif decision (“Claim 5”).




                                                   3
          Case 1:07-cr-10195-RWZ Document 273 Filed 11/27/19 Page 4 of 11



          Where a defendant has procedurally defaulted a claim by failing to raise it during his

criminal case and then on direct appeal, he may raise it in a §2255 petition only if he can first

demonstrate both “cause” and “actual prejudice,” or by showing that he is “actually innocent.”

Bousley v. United States, 523 U.S. 614, 622 (1998); Bucci v. United States, 662 F.3d 18, 28 (1st

Cir. 2011). Because there is no suggestion here that Luna was innocent of the offense of

conviction, the Court need only deal with “cause” and with “prejudice.”

                     1. Luna cannot establish cause

          In Murray v. Carrier, 477 U.S. 478, 488 (1986), the Supreme Court explained that “the

existence of cause for a procedural default must ordinarily turn on whether the prisoner can show

that some objective factor external to the defense impeded counsel’s efforts to comply with the

. . . procedural rule” that was violated. “Cause” excusing the failure to raise a legal claim may be

demonstrated where “a constitutional claim is so novel that its legal basis is not reasonably

available to counsel.” See Reed v. Ross, 468 U.S. 1, 16 (1984). Novelty in this context requires

more than a showing that circuit precedent foreclosed the claim at the time of direct review. See

Engle v. Isaac, 456 U.S. 107, 130 n.35 (1982) (“futility cannot constitute cause if it means

simply that a claim was unacceptable to that particular court at that particular time.”). The

question of whether a claim’s “novelty” amounts to cause for failing to raise it on direct review

is not “whether subsequent legal developments have made counsel’s task easier, but whether at

the time of the default the claim was ‘available’ at all.” Smith v. Murray, 477 U.S. 527, 537

(1986).

          Here, Luna offers no rationale for his failure to raise Claim 1 or Claim 2 on appeal or in

his initial § 2255 motion. The only reason he gives for failure to raise this claim is that his




                                                   4
        Case 1:07-cr-10195-RWZ Document 273 Filed 11/27/19 Page 5 of 11



appellate counsel was ineffective. There is no suggestion of legal novelty and both matters are

historically available on both direct and collateral appeal.

               2.      Luna cannot establish “actual prejudice,” i.e., that his predicate
                       offenses were not “crimes of violence”

       While a lack of cause alone constitutes sufficient grounds for denial of Luna’s motion,

Luna also has failed to establish actual prejudice. In order to excuse a procedural default, a

prisoner must not only demonstrate “cause,” but also must demonstrate that he was “actually

prejudiced” by the error of which he complains. See Bousley, 523 U.S. at 622; Frady, 456 U.S.

at 170. Although the courts have typically eschewed a single definition of “actual prejudice,”

some guidelines have emerged. First, “actual prejudice” requires more than the mere possibility

of prejudice: it requires a showing that the alleged error “worked to [defendant’s] actual and

substantial disadvantage.” Frady, 456 U.S. at 170. Second, the “actual prejudice” standard

requires the prisoner who files a § 2255 petition to bear a greater burden than he would under the

plain-error standard applicable to forfeited claims on direct review. See Frady, 456 U.S. at 166;

Ramirez-Burgos v. United States, 673 F.3d 3, 10 (1st Cir. 2012).

       A § 2255 motion resting on claims of ineffective assistance of counsel must make the

Strickland showings, that counsel’s representation fell below an objective standard of

reasonableness and that such errors had an adverse effect on the defense, by a preponderance of

the evidence. Lema v. United States, 987 F.2d 48, 51 (1st Cir. 1993) (citing Strickland v.

Washington, 466 U.S. 588 (1984)); Barrett v. United States, 965 F.2d 1184, 1186 (1st Cir. 1992).

       In this § 2255 motion petitioner presents no evidence as to Claim 1-4. While petitioner

does include an affidavit with this filing, it addresses only counsel’s performance at his

sentencing. See Luna Affidavit at 1-10. Claims 1 and 2 involve jury instructions. As petitioner

does not make a single mention of his trial aside from his bald assertions of ineffective

                                                  5
        Case 1:07-cr-10195-RWZ Document 273 Filed 11/27/19 Page 6 of 11



assistance, petitioner cannot even come close to meeting the Strickland by a preponderance of

the evidence. As such, petitioner does not show actual prejudice and thus cannot raise these

claims in his § 2255 motion.

       IV.     THE REHAIF CLAIM

               1. Procedural

       The defendant’s most recent complaint, Claim 5, raises a claim under Rehaif v. United

States, 139 S. Ct. 2191, 204 L. Ed. 2d 594 (2019). See docket entry #267, Amended Petition. In

particular, the defendant contends that Rehaif applies to his May 1, 2007 possession of a firearm

conviction by a felon and subsequent conviction on May 22, 2009. See Presentence Report

(“PSR”) at paragraphs 1-4. He goes on to state that since there was no trial evidence establishing

his knowledge that he had been previously convicted of a crime punishable by a term exceeding

one year, his conviction should be overturned. See docket entry #267, p. 9. This claim, like the

others before it falls flat. Defendants, like Luna, who have already litigated a Section 2255 motion

and now seek to file a second motion raising a Rehaif-related claim are barred from doing so by

28 U.S.C. § 2255(h). That provision permits “second or successive motion[s]” only when they

have been “certified * * * by a panel of the appropriate court of appeals to contain—(1) newly

discovered evidence * * * ; or (2) a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable.” A new decision of

statutory interpretation, even one that narrows the meaning of a substantive federal statute, does

not satisfy Section 2255(h)(2). See, e.g., Triestman v. United States, 124 F.3d 361, 371-372 (2d

Cir. 1997) (Supreme Court decision in Bailey v. United States, 516 U.S. 137 (1995), narrowly

interpreting 18 U.S.C. § 924(c), “did not rely on a new rule of constitutional law.”); In re Jackson,

776 F.3d 292, 294-296 (5th Cir. 2015) (per curiam) (same as to claims arising under Begay v.



                                                 6
        Case 1:07-cr-10195-RWZ Document 273 Filed 11/27/19 Page 7 of 11



United States, 553 U.S. 137 (2008); Johnson v. United States, 559 U.S. 133 (2010), and Descamps

v. United States, 570 U.S. 254 (2013)). The Rehaif claim, like the other claims raised, is

procedurally barred on these grounds.1

               2. Harmless Error

       The defendant bears the burden of establishing error on collateral review. In re Moore,

830 F.3d 1268, 1272 (11th Cir. 2016) (collecting cases); Stanley v. United States, 827 F.3d 562,

566 (7th Cir. 2016). To obtain relief under Section 2255, a defendant must identify “fundamental

defects” that inherently result in a “complete miscarriage of justice, [or] an omission inconsistent

with the rudimentary demands of fair procedure.” Hill v. United States, 368 U.S. 424, 428 (1962).

Where, in a timely first Section 2255 motion, a defendant raises a knowledge-of-status objection

that he preserved in the district court and on direct appeal, the defendant must nevertheless carry

his burden of demonstrating that the error had a “substantial and injurious effect or influence in

determining the jury’s verdict,” Brecht v. Abrahamson, 507 U.S. 619, 637-638 (1993). Accord,

e.g., United States v. Montalvo, 331 F.3d 1052, 1058 (9th Cir. 2003); Ellis v. United States, 313

F.3d 636, 644 (1st Cir. 2002); Ross v. United States, 289 F.3d 677, 682 (11th Cir. 2002); Murr v.

United States, 200 F.3d 895, 906 (6th Cir. 2000). Where evidence exists from which a rational

juror could have inferred that a defendant knew of his status at the time of his possession, the




       1
               The defendant’s Rehaif claim is also defeated because it is time-barred. See infra.

                                                 7
        Case 1:07-cr-10195-RWZ Document 273 Filed 11/27/19 Page 8 of 11



omission of that element did not have a “substantial or injurious effect” on the outcome of the

proceedings below.

        Here the evidence would have clearly established Luna’s knowledge of his prohibited

status since he had numerous convictions that would have provided the requisite knowledge,

discussed below.

        Rehaif stands for the proposition that 18 U.S.C. § 922(g), which makes it a crime for

certain persons to possess firearms, and § 924(a)(2), which states that any person who

“knowingly violates” 18 U.S.C. § 922(g) may be imprisoned for up to ten years, require the

government to prove not only that the defendant knew that he possessed a firearm, but also that

he was prohibited from possessing a firearm when he possessed the firearm. 139 S. Ct. 2191, 204

L. Ed. 2d 594. In applying Rehaif, the circuit courts have interpreted the scienter requirement

with respect to the defendant’s prohibited status to require only that the defendant knew of the

facts that led to his prohibited status. See United States v. Denson, 774 F. App'x 184, 185 (5th

Cir. 2019) (finding the scienter requirement likely to be satisfied where the defendant signed a

presentence investigation report that stated he “admitted he knowingly possessed the ... firearm

and had previously been convicted of felony offenses” and referenced a prior felony drug

offense); etc.

        Recently, the First Circuit in Burghardt, in line with the application of Rehaif by other

circuit courts, found that the scienter requirement regarding the defendant’s knowledge of his

prohibited status was likely to be satisfied given evidence that the defendant had knowledge of

the facts that caused his prohibited status was all that is required. United States v. Burghardt, No.

18-1767, 2019 WL 4877427. Specifically, the court found the scienter requirement would

probably be satisfied given that the defendant had in the past pled guilty to offenses punishable



                                                  8
        Case 1:07-cr-10195-RWZ Document 273 Filed 11/27/19 Page 9 of 11



by a term of imprisonment beyond a year, New Hampshire law required judges to communicate

the maximum possible sentence to defendants when defendants enter a guilty plea, and the

defendant had received two to ten years in state prison, seven years and six months to fifteen

years in state prison, and two to five years in state prison for past offenses. Id. None of these

considerations touched on whether the defendant knew that these facts would render him per 18

U.S.C. § 922(g) a prohibited person.

       The evidence against Luna meets this requirement. Luna was convicted in 1995 of

Assault by Means of a Dangerous Weapon and received a 2 ½ years in jail sentence with 1 year

to be served and the balance (18 months) suspended and probation. PSR at paragraph 67. He

later violated his probation and received an additional 18 months in jail. Id. The conviction

alone provides the necessary knowledge of Rehaif since the sentence exceeded 1 year in jail.

However, with Luna there’s more. In 2005, he was also convicted of Assault and Battery on a

Police Officer and Resisting Arrest (multiple counts). Id. at paragraph 65. He was sentenced on

both charges to 2 years in jail with 6 months to be served and the balance suspended and

probation. Id. These convictions, and the sentences imposed that were more than 1 year in jail,

provide direct evidence of Luna’s knowledge of his prohibited status when he illegally possessed

the firearm on May 1, 2007 that led to the federal charges and later conviction. Accordingly, the

defendant’s motion should be denied. See, e.g., United States v. Hollingshed, No. 17-2951, 2019

WL 4864969 (8th Cir. Oct. 3, 2019) (finding the scienter requirement likely to be satisfied where

the defendant pled guilty to possession with intent to distribute cocaine previously, was

sentenced to 78 months’ imprisonment, and was imprisoned for nearly four years before he

began his supervised release). Accordingly, Luna cannot make the requisite showing of a




                                                  9
       Case 1:07-cr-10195-RWZ Document 273 Filed 11/27/19 Page 10 of 11



“substantial or injurious effect” and hi petition should be denied. See Brecht v. Abrahamson, 507

U.S. 619, 637-638 (1993).

                                         CONCLUSION

       For all of the foregoing reasons, Luna’s Petition under 28 U.S.C. § 2255 should be

summarily dismissed. Should the Court conclude that the foregoing is not dispositive of Luna’s

claims, the government respectfully requests that the Court set a briefing schedule so that the

balance of the issues raised by Luna’s 2255 can be addressed.




                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney


                                             By:      s/ Glenn MacKinlay
                                                     GLENN A. MACKINLAY
                                                     Assistant U.S. Attorney
                                                     One Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3215




                                                10
       Case 1:07-cr-10195-RWZ Document 273 Filed 11/27/19 Page 11 of 11



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document(s) filed through the ECF system will be sent

electronically to counsel for defendant, who is a registered participant as identified on the Notice

of Electronic Filing (NEF), and to the defendant at:

                                      Pascual Luna
                                      Register # 26508-038
                                      USP Lee
                                      U.S. Penitentiary
                                      P.O. Box 305
                                      Jonesville, VA 24263



                                              s/ Glenn MacKinlay
                                              GLENN A. MACKINLAY
                                              Assistant United States Attorney

Dated: November 26, 2019




                                                 11
